DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-18 are currently pending in this application.
Claim Objections
	Claim 4 has been amended in order to overcome the claim objection. Thus, the claim objection has been withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 was filed after the mailing date of the non-final rejection on 04/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/15/2022 was filed after the mailing date of the non-final rejection on 04/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-15, 18-22, and 25-28 of copending Application No. 17/268,058 in view of TSAI et al. (Hereafter, “Tsai”) [US 2021/0092394 A1]. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below. 
This is a provisional nonstatutory double patenting rejection.
Table 1: Instant Application No. 17/268,062 Claims vs. Co-pending Application No. 17/268,058 Claims
Instant Application No. 17/268,062 Claims (Difference Emphasis Added)
Co-pending Application No. 17/268,058 Claims (Difference Emphasis Added)
1. An image decoding method for decoding a coding unit from a bitstream according to a predetermined manner, the method comprising: decoding, from the bitstream, information for determining a coding unit in a coding tree unit, wherein a length of at least one side of the coding unit is capable of being 128 samples in the predetermined manner; in a case where a first constraint is applied, determining transform units in the coding unit in a manner such that a maximum size selectable for the transform units as a size of a luma component is 32 samples even if at least one side of the coding unit is 128 samples, wherein a shape in which one side of a horizontal side and a vertical side is longer than other side is capable of being used as a shape of a transform unit in the predetermined manner; and decoding the coding unit using the determined transform units.
11. A method of decoding a coding unit from a video bitstream encoded using a predetermined encoding manner, the method comprising: decoding one or more split flags from the video bitstream to determine a coding unit in a coding tree unit, wherein a length of at least one side of the coding unit can be longer than 64 samples in the predetermined encoding manner; determining, in a first mode, transform units in the coding unit, so that a length of each side of each of the transform units is constrained to be equal to or less than a first length even if at least one side of the coding unit is longer than the first length, and determining, in a second mode, the transform units in the coding unit, so that a length of at least one of sides of each of the transform units is further constrained to be equal to or less than a second length which is shorter than the first length; and decoding the coding unit using the determined transform units.
2. The method according to claim 1, wherein the length of at least one side of the coding unit is 128 samples.
12. The method according to claim 11, wherein the length of at least one side of the coding unit is 64 or 128 samples.
3. The method according to claim 1, wherein the coding unit relates to a ternary split of a corresponding coding tree unit.
13. The method according to claim 11, wherein the coding unit relates to a ternary split of a corresponding coding tree unit.
4. The method according to claim 1. wherein a shape of each of the transform units is different to a shape of the coding unit.
14. The method according to claim 11, wherein a shape of each of the transform units is different to a shape of the coding unit.
5. The method according to claim 1, wherein an aspect ratio of each of the transform units is different to an aspect ratio of the coding unit.
15. The method according to claim 11, wherein an aspect ratio of each of the transform units is different to an aspect ratio of the coding unit.
Claim 8 is the same as claim 1 in encoding form rather than decoding form.
Claim 18 is the same as claim 11 in encoding form rather than decoding form.
Claim 9 is the same as claim 2 in encoding form rather than decoding form.
Claim 19 is the same as claim 12 in encoding form rather than decoding form.
Claim 10 is the same as claim 3 in encoding form rather than decoding form.
Claim 20 is the same as claim 13 in encoding form rather than decoding form.
Claim 11 is the same as claim 4 in encoding form rather than decoding form.
Claim 21 is the same as claim 14 in encoding form rather than decoding form.
Claim 12 is the same as claim 5 in encoding form rather than decoding form.
Claim 22 is the same as claim 15 in encoding form rather than decoding form.
Claim 15 is the same as claim 1 in apparatus form rather than method form.
Claim 25 is the same as claim 11 in apparatus form rather than method form.
Claim 16 is the same as claim 1 in non-transitory computer-readable storage medium form rather than method form.
Claim 26 is the same as claim 11 in non-transitory computer-readable storage medium form rather than method form.
Claim 17 is the same as claim 8 in apparatus form rather than method form.
Claim 27 is the same as claim 18 in apparatus form rather than method form.
Claim 18 is the same as claim 8 in non-transitory computer-readable storage medium form rather than method form.
Claim 28 is the same as claim 18 in non-transitory computer-readable storage medium form rather than method form.


Some of the differences in the claim limitations in the co-pending application are narrower than the instant application, and thus it would have been obvious to make the claim limitations in the instant application broader by removing the specific language found in the co-pending application.
The co-pending application fails to explicitly disclose wherein a length of at least one side of the coding unit is capable of being 128 samples in the predetermined manner; in a case where a first constraint is applied, determining transform units in the coding unit in a manner such that a maximum size selectable for the transform units as a size of a luma component is 32 samples even if at least one side of the coding unit is 128 samples, wherein a shape in which one side of a horizontal side and a vertical side is longer than other side is capable of being used as a shape of a transform unit in the predetermined manner.
Tsai discloses wherein a length of at least one side of the coding unit is capable of being 128 samples in the predetermined manner ([0061] The CU size is 128x128.); in a case where a first constraint is applied, determining transform units in the coding unit in a manner such that a maximum size selectable for the transform units as a size of a luma component is 32 samples even if at least one side of the coding unit is 128 samples ([0056] When the width or the height of the current CU in units of luma samples is greater than the maximum TU size, the current CU is forced to be split into four quarter-sized CUs. [0061] Assume the CU size is 128×128 and the supported maximum transform size is 32×32.), wherein a shape in which one side of a horizontal side and a vertical side is longer than other side is capable of being used as a shape of a transform unit in the predetermined manner ([0058] In one embodiment, recursive binary transform is proposed. Recursive binary transform partitions one non-square CU into two TUs recursively. When current CU width is larger than or equal to current CU_height, then two TUs with size equal to Width/2×Height are split by using recursive binary transform. If current CU width is smaller than current CU_height, then the split TU size is equal to Width×Height/2. This process is recursively performed until the split TU width and height are equal to or smaller than the specified threshold. In another embodiment, one non-square CU with width or height larger than the specified threshold will be partitioned into several square TUs with size equal to min(Width, Height)×min(Width, Height), first. And for each TU, it will be further split by using RQT, if its'size is larger than the specified threshold. In another embodiment, RQT is also used for non-square CUs. The split TU size is Width/2×Height/2 first, and each TU can be further split until the split TU width and height are equal to or smaller than the specified threshold.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention with the known CU size of 128x128 and the maximum transform size being 32, wherein the TU can be a non-square as taught by Tsai. The motivation behind this modification would have been to reduce computational complexity associated with transform coding process [See Tsai].
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (Hereafter, “Amano”) [US 2013/0315312 A1] in view of TSAI et al. (Hereafter, “Tsai”) [US 2021/0092394 A1].
In regards to claim 1, Amano discloses an image decoding method for decoding a coding unit from a bitstream according to a predetermined manner ([0008] The image processing apparatus according to an aspect of the present invention is an image processing apparatus for decoding an image coded in coding processes including (i) prediction on at least one prediction unit (PU) and (ii) frequency transform on transform units (TUs) included in a region including the at least one PU, and includes a processing unit configured to perform image processing for a predictive image of the at least one PU, depending on a transform order predetermined for the TUs.), the method comprising: decoding, from the bitstream, information for determining a coding unit in a coding tree unit ([0162] FIG. 4C illustrates a coded stream according to Embodiment 1. The coded stream in FIG. 4C is obtained by hierarchically coding the data in FIGS. 4A and 4B. [0163] The coded stream in FIG. 4C includes a sequence header for controlling a sequence, a picture header for controlling a picture, a slice header for controlling a slice, and coding unit (CU) layer data. [0164] FIG. 5A illustrates a structure example of a CU and CU layer data according to Embodiment 1. The CU layer data corresponding to the CU includes a CU partition flag and CU data. The CU partition flag indicated by 1 means quad-partitioning of a CU, and the CU partition flag indicated by 0 means no quad-partitioning of a CU. [0165] FIG. 5B Illustrates a structure example of the CU data according to Embodiment 1. The CU data includes a CU type, one of a motion vector and an intra prediction mode, and coefficients. Depending on the CU type, the size of a PU is determined.), ([0168] FIG. 6B illustrates an example of selectable sizes of TUs. Specifically, FIG. 6B illustrates the selectable sizes of TUs, such as 32.times.32 pixels, 16.times.32 pixels, 32.times.16 pixels, 16.times.16 pixels, 16.times.8 pixels, 8.times.16 pixels, 8.times.8 pixels, 8.times.4 pixels, 4.times.8 pixels, and 4.times.4 pixels.), wherein a shape in which one side of a horizontal side and a vertical side is longer than other side is capable of being used as a shape of a transform unit in the predetermined manner ([0168] As illustrated in FIG. 6B, there are cases where the TUs of 8.times.32 pixels and 24.times.32 pixels each of which is obtained by dividing a square in a ratio of 1:3 are selected. [0175] In the variable-length decoding (S1001), the variable length decoding unit 503 outputs coding information, such as a CU type, an intra prediction mode, motion vector information, and a quantization parameter. According to Embodiment 1, the output coding information includes the size of a CU, a processing order of a CU, the size of a PU, the size of a TU, and a processing order of a TU. Furthermore, the variable length decoding unit 503 outputs coefficient information corresponding to each pixel data.); and decoding the coding unit using the determined transform units [Fig. 2 and 0175-0180].
Tsai discloses an image decoding method for decoding a coding unit from a bitstream according to a predetermined manner [Fig. 6], the method comprising: decoding, from the bitstream, information for determining a coding unit in a coding tree unit, wherein a length of at least one side of the coding unit is capable of being 128 samples in the predetermined manner ([0061] The CU size is 128x128.); in a case where a first constraint is applied, determining transform units in the coding unit in a manner such that a maximum size selectable for the transform units as a size of a luma component is 32 samples even if at least one side of the coding unit is 128 samples ([0056] When the width or the height of the current CU in units of luma samples is greater than the maximum TU size, the current CU is forced to be split into four quarter-sized CUs. [0061] Assume the CU size is 128×128 and the supported maximum transform size is 32×32.), wherein a shape in which one side of a horizontal side and a vertical side is longer than other side is capable of being used as a shape of a transform unit in the predetermined manner ([0058] In one embodiment, recursive binary transform is proposed. Recursive binary transform partitions one non-square CU into two TUs recursively. When current CU width is larger than or equal to current CU_height, then two TUs with size equal to Width/2×Height are split by using recursive binary transform. If current CU width is smaller than current CU_height, then the split TU size is equal to Width×Height/2. This process is recursively performed until the split TU width and height are equal to or smaller than the specified threshold. In another embodiment, one non-square CU with width or height larger than the specified threshold will be partitioned into several square TUs with size equal to min(Width, Height)×min(Width, Height), first. And for each TU, it will be further split by using RQT, if its'size is larger than the specified threshold. In another embodiment, RQT is also used for non-square CUs. The split TU size is Width/2×Height/2 first, and each TU can be further split until the split TU width and height are equal to or smaller than the specified threshold.); and decoding the coding unit using the determined transform units ([0061] At the decoder, the quantized data are decoded from the bitstream first and processed by inverse quantization and inverse transform. So one 32×32 residual block is reconstructed, and this block is further upsampled to 128×128. This process can be combined with the above proposed method. [0063] Any of the foregoing proposed methods can be implemented in encoders and/or decoders. For example, any of the proposed methods can be implemented in an inter/Intra/prediction/transform module of an encoder, and/or an Inter/Intra/prediction/inverse-transform module of a decoder.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Amano with the known CU size of 128x128 and the maximum transform size being 32, wherein the TU can be a non-square as taught by Tsai. The motivation behind this modification would have been to reduce computational complexity associated with transform coding process [See Tsai].

In regards to claim 2, the limitations of claim 1 have been addressed. Amano fails to explicitly disclose wherein the length of at least one side of the coding unit is 128 samples.
Tsai discloses wherein the length of at least one side of the coding unit is 128 samples ([0061] The CU size is 128x128.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Amano with the known CU size of 128x128 as taught by Tsai. The motivation behind this modification would have been to reduce computational complexity associated with transform coding process [See Tsai].

In regards to claim 3, the limitations of claim 1 have been addressed. Amano fails to explicitly disclose wherein the coding unit relates to a ternary split of a corresponding coding tree unit.
Tsai discloses wherein the coding unit relates to a ternary split of a corresponding coding tree unit ([0013] A third flag can be signalled to indicate a split type for said only binary or ternary partitioning types, where the split type corresponds to symmetric binary split, asymmetric binary split or ternary split.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Amano with asymmetric ternary split as taught by Tsai. The motivation behind this modification would have been to reduce computational complexity associated with transform coding process [See Tsai].

In regards to claim 4, the limitations of claim 1 have been addressed. Amano discloses wherein a shape of each of the transform units is different to a shape of the coding unit ([Fig. 6A, 6B, and 12A] the TUs can be rectangular, wherein the CU is a square).

In regards to claim 5, the limitations of claim 1 have been addressed. Amano discloses wherein an aspect ratio of each of the transform units is different to an aspect ratio of the coding unit ([Fig. 6A, 6B, and 12A] the TUs can be rectangular, wherein the CU is a square, ratios are different).

Claim 8 lists all the same elements of claim 1, but in encoding form rather than decoding form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8. 

Claim 9 lists all the same elements of claim 2, but in encoding form rather than decoding form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9. 

Claim 10 lists all the same elements of claim 3, but in encoding form rather than decoding form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10. 

Claim 11 lists all the same elements of claim 4, but in encoding form rather than decoding form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 11. 

Claim 12 lists all the same elements of claim 5, but in encoding form rather than decoding form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12. 

Claim 15 lists all the same elements of claim 1, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15. 

Claim 16 lists all the same elements of claim 1, but in non-transitory computer-readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 16. 

Claim 17 lists all the same elements of claim 8, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 17. 

Claim 18 lists all the same elements of claim 8, but in non-transitory computer-readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 18. 

Claim(s) 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Amano in view of Tsai in further view of HSIANG (Hereafter, “Hsiang”) [US 2021/0037237 A1].
In regards to claim 6, the limitations of claim 1 have been addressed. Amano fails to explicitly disclose wherein, in a case where a second constraint is applied, the method comprises determining the transform units in the coding unit in a manner such that the maximum size selectable for the transform units as the size of the luma component is 64 samples. 
Hsiang discloses wherein, in a case where a second constraint is applied, the method comprises determining the transform units in the coding unit in a manner such that the maximum size selectable for the transform units as the size of the luma component is 64 samples ([0042] The next-generation video compression standard is expecting to allow the use of larger CTU size and transform block size for high-resolution video applications, for example, the CTU size in JEM is up to 256×256 luma samples and the maximum TU size is 128×128 luma samples, and VVC WD 1 supports CTU size up to 128×128 luma samples and the TU size up to 64×64 luma samples.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Amano with the maximum TU size up to 64 luma when the maximum CTU is 128 as taught by Hsiang in order to improve the compression of larger CTU and transform block sizes [See Hsiang].

In regards to claim 7, the limitations of claim 6 have been addressed. Amano fails to explicitly disclose wherein the first constraint and the second constraint are applied alternatively.
Tsai discloses wherein the first constraint and the second constraint are applied alternatively ([0056] In the JEM, the CTU size in units of luma samples can be specified in the SPS and the maximum TU size in both width and height is pre-determined to be equal to 128 luma samples. Each CTU can be further divided into multiple CUs using the recursive partitioning structure. The coding unit is also employed as a basic unit for both prediction and transforms processing without further partitioning. Therefore, the maximum CU size is the same as the maximum TU size. When the width or the height of the current CU in units of luma samples is greater than the maximum TU size, the current CU is forced to be split into four quarter-sized CUs.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Amano with the determination of the maximum TU size and the differences of the maximum TU sizes as taught by Tsai. The motivation behind this modification would have been to reduce computational complexity associated with transform coding process [See Tsai].

Claim 13 lists all the same elements of claim 6, but in encoding form rather than decoding form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 13. 

Claim 14 lists all the same elements of claim 7, but in encoding form rather than decoding form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482